Citation Nr: 1224914	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased rating for residuals of a traumatic brain injury, to include residual photophobia and intermittent headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chronic prostatitis, evaluated as 10 percent disabling from September 2, 2009 to June 5, 2012.  

4.  Entitlement to an increased evaluation for chronic prostatitis, evaluated as  40 percent disabling from June 6, 2012


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  


FINDING OF FACT

In May and July 2012, and prior to the promulgation of a decision in the appeal, the appellant withdrew all of his claims.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In documents received in May and July 2012, the appellant personally and through his representative, submitted statements expressing a desire to withdraw the appeal as to all issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


